DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DOMINIQUE S. ALLEN,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1653

                          [October 14, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312012CF001548A.

  Dominique S. Allen, Daytona Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY, and KLINGENSMITH, JJ. concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.